Title: To James Madison from William Jones, 29 July 1816
From: Jones, William
To: Madison, James


        
          Dear sir
          Philada. 29th. July 1816
        
        Presuming that it may be acceptable to you to know the progress and prospects of the subscriptions to the Bank of the United States which in the existing state of things so materially involves the financial operations of the government, and the currency and credit of the country; I have the pleasure to communicate to you such information as I possess on the subject either officially or privately. The following statement will exhibit the ascertained result of the subscriptions marked thus x, and also the probable result at those places where the amount has not yet been ascertained, but approximates to certainty marked thus *. The amount at the remaining places is conjectural but founded upon the best data at this time attainable.
        
          
            viz.
            at
            Portland Maine
            350000
          
          
            ″ Portsmouth N H
            350000
          
          
            ″ Boston
            x 2.402300
          
          
            ″ Providence R I (upwards of)
            x 700000
          
          
            ″ Middletown, Con (do)
            x 1.000000
          
          
            ″ Burlington Vert
            150000
          
          
            ″ New York
            x 2 300000
          
          
            ″ New Brunswick N J
            x 130000
          
          
            ″ Philadelphia
            x 5.833600
          
          
            ″ Wilmington Del
            x 465000
          
          
            ″ Baltimore
            x 4.014100
          
          
            ″ Richmond
            x 1.702200
          
          
            ″ Lexington Keny.
            1.200000
          
          
            ″ Cincinnati
            350000
          
          
            ″ Raleigh NC
            350000
          
          
            ″ Nashville Ten
            300000
          
          
            ″ Charleston S C
            * 2.000000
          
          
            ″ Augusta Geo
            * 1.000000
          
          
            ″ New Orleans
            300000
          
          
            ″ Washington City
            x 1.293000
          
          
            
            
            
            $26,190200
          
        
        I think it may be assumed as certain that the Capital will not be three millions of dollars deficient and that upon opening the subscription again it will be filled in less than forty eight hours. With Sincere respect and regard I am Dear sir your Obedt Servt
        
          W Jones
        
      